PER CURIAM.
Roger Osborn appeals the district court’s denial of his motions for summary judgment, for a criminal investigation, for appointment of counsel and other pretrial motion. We dismiss the appeal for lack of jurisdiction because the orders Osborn seeks to appeal are not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders here appealed are neither final orders nor appeal-able interlocutory or collateral orders.
We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.